DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on May 2, 2022. Claims 1-45, 54, 58-65 have been canceled. Claim 74 has been added.

Claim Objections
Claim 73 is objected to because of the following informalities:  Claim 73 recites the term “near” in line 7. However, it is suggested to amend to -adjacent- for clarification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 73 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hijlkema (US 2019/0038851 A1).
With regard to claim 73, Hijlkema discloses an aerosol generator comprising: an aperture plate (30, 28; 30, 40; 30 ,48) having a circumferential rim having a circumferential aperture plate edge, and an annular support  (26; 40; 44)  for the aperture plate, wherein the aperture plate is bonded to the support by an adhesive (34; 41; 46), and said adhesive is anchored in anchor grooves in a surface of the circumferential rim of the aperture plate and arranged radially at or near said circumferential aperture plate edge, and wherein at least some of the anchor grooves (36; 42; see Para. [0069]) have at least one bend in direction (Figs. 4 and 5).

Response to Arguments
Applicant's arguments filed on May 2, 2022 have been fully considered but they are not persuasive. 
As to page 12 of the Applicant’s arguments, Applicant argued that the prior art to Hijikema does not disclose the limitation at least some of the anchor grooves have at least one bend in direction”. However, the Examiner respectfully disagrees. The Examiner interprets the limitation based on broadly reasonable interpretation that bend is similar to discontinuity in accordance to the plain meaning of the definition. As shown in Figures 4a, 4b, 5a, and 5b of Hijikema, the cross-sectional profiles of the grooves exhibit at least one bend/discontinuity in direction. Therefore, the argument is not persuasive.

Allowable Subject Matter
Claims 46-53, 55-57, and 66-72 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 46 and  57, the closest prior art Yamamoto et al. (JP59132964), Hijlkema (US 20190038851 A1) and Kawano (US 20150122906 A1) disclose the features of: An aerosol generator comprising: an aperture plate, and a support for the aperture plate, wherein the aperture plate is bonded to the support by an adhesive.		
However, the combination of these references fails to teach elements: “said adhesive is anchored in anchor grooves formed only in the aperture plate, wherein the anchor grooves have a depth less than a thickness of the aperture plate” recited in claim 46, “wherein at least some of the grooves extend in a radial direction and have a plurality of bends forming a zig-zag pattern” recited in claim 57.
Claim 74 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752